Title: To Thomas Jefferson from Edward Rutledge, 4 May 1797
From: Rutledge, Edward
To: Jefferson, Thomas


                    
                        My dear Sir
                        Charleston May 4th: 1797.
                    
                    My Nephew leaves me, in a few Hours, to take his Seat in Congress, and furnishes me with a direct opportunity of writing to you. He carries with him all the sincere Friendship which he has fondly cherished towards you, for a series of years, and with Him my warmest Wishes for your Enjoyment of all the Blessings of Life. You richly deserve them, my Friend, for a thousand good Reasons; but most of all for having consented, to fill the Station, which you now occupy. How have I rejoiced, and exulted, at your noble, dis-interested, and patriotic acceptance of the second office in our Government, when Talent, and Virtue, and Services, had given you a decided, and what ought to have been, an indisputable Title, to the first. But you acted like yourself: you remembered your Country, in the Hour of her distress; you forgot the Injuries of your Enemies; and you have put your Calumniators to Silence. Such is the Emanation of a great Soul, and the recollection of such Conduct will be the Source of perpetual Satisfaction; it will be more, it will diffuse Confidence, and enable you to pursue the Interests of our Country with redoubled Ardor.
                    Excuse, I beseech you, these effusions of affection; but the cruel, and undeserved Reproaches, by which you have been assailed, have given a keener Edge to my Sensibility, and I participate in the delight of every Action, which throws a Lustre around your Character. But let me Remind you, my good Sir, that it has long been an established point, that much, may justly be expected from Him, to whom, much has been given; we look confidently, then, to you, to relieve us from the distresses  of a Situation, into which we have been plunged by Errors not your own. The Task is full of difficulty, but it is truly worthy of your Exertions. The Business, in its original, and primeval State, was God knows full bad enough, but the intervention of Mr: Pickering’s diplomatic Talents, and above all, his last production, will greatly contribute to multiply your Troubles.
                    I know, full well, that it will border on the incompatible, truly, to preserve our Independence, in the full Sense of the Term, and obtain a Reconciliation, with the French Republic. Yet, both must be tried. The first, I feel will be sacredly preserved, amidst all your dislikes to former Measures, which have drawn us, into our present Condition; you will preserve it, because, if you were not actually the Father of Independence you were one of its earliest Apostles, and one of its sacred Sponsors. Upon this principle, bad as the Treaty with Great Britain really is, and justly deserving as it is, of detestation, yet having been unfortunately sanctioned by every branch of the federal Government, I would still adhere to it. But then you may ask, what is to be done? I answer, permit your Merchants to arm their Vessels for self defence; compleat your Frigates; fortify, as far as is well practicable, your Seaports, which are the primary Depot of your Revenue; and attempt to renew your Negociations with France. Not by sending new Ministers, but by sending, further Instructions, if necessary, to the Gentleman, who is at present, in Commission; whose Talents, and Integrity, and discretion, will do Credit to the Station that he fills. Before however, he enters France, it should certainly be known, whether a Minister will be received; and that, may be done thro’ Mr. Noel, the French Minister at the Hague; if a more direct application cannot well be made. The new Election, a change in the Directory, a reverse of Fortune, or indeed the versatility of our Nature, may offer a favourable opportunity to negociate, and some Person, should I think be at Hand to profit of the occasion.
                    Your Peas, and Orange trees, are all packed, and only wait an opportunity. They have been ready a long while, but not one Vessel has cleared from this port, for Richmond, during the whole of the present year. But our Collector has undertaken to send them, thro’ the officer at Norfolk: I will write you, the Mode of planting them, when they shall be sent, which will be in a few days. And now my dear Friend Adieu—continue to hold me, in your Esteem, & believe me ever yours most affectionately
                    
                        Ed: Rutledge
                    
                    
                        P:S: I past the last Week on the Banks of Santee, with my friend Major Pinckney; who requested I would remember him to you, and ask,  whether you ever received from him, a Letter, of which he sent a duplicate, enclosing one to you from the Prince of Parma.
                    
                